BRETT, Presiding Judge
(specially concurring).
I concur with this decision and with that portion reflecting that defendant may have waived any right he might have had to review the presentence report. But notwith*715standing the provisions of that statute, which was later superceded by 22 O.S. 1975, § 982, I believe the provisions of fundamental fairness require that the defendant should be entitled to know what the presentence report reflects about him as this Court provided in Jones v. State, Okl.Cr., 477 P.2d 85, 88 (1970).